Citation Nr: 1438942	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-31 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Senior Counsel



INTRODUCTION

The Veteran had active duty service from August 1968 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was previously before the Board and was remanded in June 2012.  In the same decision, entitlement to service connection for tinnitus was granted based on acoustic trauma incurred in service.


FINDING OF FACT

The Veteran's bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his hearing loss is related to in-service noise exposure.  In the May 2012 Board decision, in granting service connection for tinnitus, the Board specifically found that his report of in-service noise exposure is credible. 

The Veteran's statements indicate that he has had symptoms of hearing loss since experiencing acoustic trauma during military service.  The Board finds the Veteran is competent to attest as to when his symptoms of hearing loss commenced and as to their recurrence..  See Layno v. Brown, 6 Vet. App. 465 (1994).  Indeed, the Board has already accepted the Veteran's report as to the onset of his tinnitus when it granted service connection for that disability due to in-service acoustic trauma.  Finally, the Board finds the December 2007 and August 2012 VA examination reports reflect that the Veteran currently has bilateral hearing loss disability as defined by VA regulations.  38 C.F.R. § 3.385.

As to post-service noise exposure, the Veteran has reported a 35-year career in carpentry/construction.  Although he reported at a VA medical examination that he did not wear hearing protection, in a January 2013 private medical report, the audiologist noted that the Veteran reported wearing earplugs in his civilian career.  He reiterated that he did not wear any hearing protection in the military.  After resolving any benefit of the doubt in favor of the Veteran, the Board finds that he used hearing protection during his civilian career in construction/carpentry.

The remaining question is whether the hearing loss is related to the Veteran's military service.  To this end, there are several medical opinions of record.  

The December 2007 VA examiner opined that the Veteran's current bilateral hearing loss was not related to the Veteran's military service because the Veteran had 35 years of post-service noise exposure in construction without hearing protection.  Because the Board finds that the Veteran did use hearing protection in his post-service civilian career, the Board finds this medical opinion has no probative value because it is based on an incorrect factual premise.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (noting a medical opinion based upon an incorrect factual premise is of no probative value).  

The same examiner provided an additional opinion in April 2008.  In the second opinion, the examiner notes that "it is less likely that a significant...hearing loss was present at the time of discharge" and "it is less likely as not that he had a hearing loss...at the time of discharge."  These statements evidence a misunderstanding on the part of the examiner as to the requirements needed to establish entitlement to service connection for hearing loss.  There is no requirement that the Veteran demonstrate hearing loss in service in order to prevail in a service connection claim for hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, the Board finds this medical opinion has no probative value.  

An August 2012 VA examination report reflects that the examiner opined that "there is no nexus or link between his current hearing loss and noise exposure."  The only rationale provided for this negative opinion was that there "is no record of complaints of hearing loss prior" to 2007 "in his service treatment records or in his VA medical record."  The Board finds this medical opinion has no probative value as it is based solely on the lack of contemporaneous medical records documenting complaints of hearing loss and did not consider the Veteran's lay statements regarding experiencing hearing loss.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (observing that "the medical examiner impermissibly ignored the appellant's lay assertions that he sustained a back injury during service").

The Veteran is competent to report that he experienced hearing loss after being exposed to acoustic trauma during his military service.  Additionally, when resolving doubt in the Veteran's favor, the Board finds that his statements of experiencing hearing loss since service are credible.  As such, based on the Veteran's credible assertions, the Veteran's continuity of symptomatology for hearing loss since service is resolved in his favor.

In summary, the only probative and persuasive evidence is the Veteran's lay statements regarding the commencement of his hearing loss in service after acoustic trauma.  This evidence, along with his use of hearing protection with post-service noise exposure and the grant of entitlement to service connection for tinnitus based on incurrence of in-service acoustic trauma, supports the claim.  The Board finds that the evidence is at least in equipoise.  Thus, any benefit of the doubt is granted in the Veteran's favor.  Service connection is warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


